                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     THOMAS HEATON SPITTERS,                             Case No. 18-cv-04360-BLF
                                   8                    Plaintiff,
                                                                                             ORDER ADOPTING REPORT AND
                                   9              v.                                         RECOMMENDATION; DISMISSING
                                                                                             CASE WITHOUT PREJUDICE
                                  10     BLUE CROSS OF CA,
                                                                                             [Re: ECF 11]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                              The Court has reviewed the Report and Recommendation of Magistrate Judge Susan van
                                  13
                                       Keulen (“Report”) to dismiss this action with prejudice because Plaintiff Thomas Heaton Spitters
                                  14
                                       (“Plaintiff”) (1) failed to satisfy 28 U.S.C. § 1915(a)(1)’s requirements for proceeding in forma
                                  15
                                       pauperis and has not paid the court’s filing fee; and (2) failed to state a claim upon which relief
                                  16
                                       may be granted and to allege subject matter jurisdiction. ECF 11. No objections to the Report and
                                  17
                                       Recommendation have been filed and the deadline to object has lapsed. See ECF 11-1 (order
                                  18
                                       served via mail on October 18, 2018, creating deadline of November 7, 2018).
                                  19
                                              The Court finds the Report correct, well-reasoned and thorough, and adopts it in every
                                  20
                                       respect. Plaintiff failed to amend his application or pay the necessary filing fee in this case after
                                  21
                                       Judge van Keulen denied his in forma pauperis application and ordered him to amend his
                                  22
                                       complaint to state a valid claim. See ECF 5. In her order, Judge van Keulen warned Plaintiff that
                                  23
                                       “[f]ailure to file an amended complaint by th[e] deadline will result in . . . a recommendation that
                                  24
                                       [the case] be dismissed with prejudice.” Id. at 4. When Plaintiff failed to meet this deadline,
                                  25
                                       Judge van Keulen issued an order to show cause why the case should not be dismissed with
                                  26
                                       prejudice, ECF 7, to which Plaintiff did not substantively respond, see ECF 10. To date, Plaintiff
                                  27

                                  28
                                   1   has not filed an amended complaint1 or IFP application or paid the $400 filing fee. These failures

                                   2   warrant dismissal. However, because dismissal with prejudice is an extremely harsh sanction, this

                                   3   case is DISMISSED WITHOUT PREJUDICE.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: November 12, 2018

                                   8                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   1
                                        On October 25, 2018, Plaintiff filed a memorandum with the Court that appears to name
                                  27   additional defendants and causes of action, including references to federal law. ECF 14. The
                                       Court struck this memorandum as unresponsive to the pending report and recommendation. See
                                  28   ECF 15. To the extent the memorandum could be read extremely liberally to constitute an
                                       amended complaint, it still woefully fails to state a valid claim against Defendant.
                                                                                          2
